DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 

Response to Arguments

Applicant’s arguments with respect to claims 8-20, 26-29, 31-34, 40-43, 45-47 and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 8-13, 15-20, 26-29, 31-34, 40-43, 45-47 and 48 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gratton US 2010/0247067.

In regarding to claim 8 Gratton teaches:
8. (Previously Presented) A method comprising: 
receiving a playback request associated with a program and associated with a user device; 
[0021] The DVR 106 is operable to receive content from the television distribution system 104 and store the received content for subsequent presentation to the user 110. The DVR 106 is further operable to output the received and/or stored content for presentation by the presentation device 108. In at least one embodiment, the presentation device 108 is a display device (e.g., a television) configured to display content to a user 110. The DVR 106 may receive an audio/video stream in any format (e.g., analog or digital format), and store and output the audio/video stream for presentation by the presentation device 108. In at least one embodiment, the DVR 106 may be integrated with a television receiver, such as a satellite, cable, over-the-air, broadband or other type of television receiver that receives and demodulates television signals that are outputted for display on a display device (e.g., a television). As used herein, a television receiver or DVR may also be referred to as a set-top box, which is a television receiver that is located externally with respect to a display device. The DVR 106 may be further configured to output menus and other information that allow a user 110 to control the output of audio/video content by the DVR 106, view electronic programming guides (EPGs), set recording timers and the like. In some embodiments, the DVR 106 and the presentation device 108 may be integrated as a device combining the functionality of a display device and television receiver/DVR or the like.
Gratton 0021-0022, emphasis added
and causing, based on the playback request, playback of the program using a first portion of the program sent from a storage device to the user device and a second portion of the program recorded by the user device.  
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
Gratton 0030, 0044, emphasis added

In regarding to claim 9 Gratton teaches:
9. (Previously Presented) The method of claim 8, wherein the second portion of the program is at least partially recorded by the user device prior to the playback request being received. 
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
 Gratton 0030, 0044, emphasis added



In regarding to claim 10 Gratton teaches:
10. (Previously Presented) The method of claim 8, wherein the playback request is received while the first portion of the program is being recorded by the storage device.  
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
Gratton 0030, 0044, emphasis added



In regarding to claim 11 Gratton teaches:
11. (Previously Presented) The method of claim 8, further comprising: determining that a playback start point of the program is part of the second portion of the program recorded by the user device, 
[0034] Similarly, if the user 110 selects to view the second program 204, then the DVR 106 initially outputs the first portion 306 of the content in the first event file 302. The DVR 106 then outputs the content in the second event file 304, allowing the user 110 to view all of the content spanning the second timer 208.
Gratton 0034, emphasis added


wherein the causing playback comprises causing playback of the program, from the second portion of the program recorded by the user device, starting at the playback start point.  
[0034] Similarly, if the user 110 selects to view the second program 204, then the DVR 106 initially outputs the first portion 306 of the content in the first event file 302. The DVR 106 then outputs the content in the second event file 304, allowing the user 110 to view all of the content spanning the second timer 208.
Gratton 0034, emphasis added


In regarding to claim 12 Gratton teaches:
12. (Previously Presented) The method of claim 8, further comprising: determining that a playback start point of the program is not part of the second portion of the program that is recorded by the user device, wherein the causing playback comprises causing playback of the program to start by using the first portion of the program sent by the storage device, and causing switching to playback using the second portion of the program recorded by the user device. 
[0044] In at least one embodiment, the user 110 provides input requesting to record programs in adjacent time slots. More particularly, the programs are broadcast on the same channel back-to-back on the programming schedule. The control logic 406 identifies a first timer associated with a first program on the channel. The control logic 406 also identifies a second timer associated with a second program on the channel. The first timer has a first beginning time and a first ending time and the second timer has a second beginning time and a second ending time. The second beginning time occurs temporally before the first ending time and the second ending time occurs temporally after the first ending time. 
Gratton 0030, 0044, emphasis added



In regarding to claim 13 Gratton teaches:
13. (Previously Presented) The method of claim 8, further comprising: determining a gap in the second portion of the program recorded by the user device; and determining, based on the gap, the first portion of the program.  
0044] In at least one embodiment, the user 110 provides input requesting to record programs in adjacent time slots. More particularly, the programs are broadcast on the same channel back-to-back on the programming schedule. The control logic 406 identifies a first timer associated with a first program on the channel. The control logic 406 also identifies a second timer associated with a second program on the channel. The first timer has a first beginning time and a first ending time and the second timer has a second beginning time and a second ending time. The second beginning time occurs temporally before the first ending time and the second ending time occurs temporally after the first ending time. 
Gratton 0030, 0044, emphasis added




In regarding to claim 15 Gratton teaches:
15. (Previously Presented) The method of claim 8, further comprising: causing, based on a determination that the user device has an unused tuner, the user device to tune the unused tuner to the program while the first portion of the program is being recorded by the storage device.
[0037] The communication interface 402 is operable to receive an audio/video input 410 from the content source 102. More particularly, in at least one embodiment, the communication interface 402 receives and tunes a television signal including television programming. The communication interface 402 may receive an over-the-air (OTA) broadcast, a direct broadcast satellite signal, a cable television signal or an internet protocol television (IPTV) signal and tune the audio/video input 410 to extract the selected television programming. In at least one embodiment, the communication interface 402 may comprise multiple tuners, utilized by the DVR 106A to output and/or record multiple television programs simultaneously. 
Gratton 0037, emphasis added
 


In regarding to claim 16 Gratton teaches:
16. (Previously Presented) A method comprising: 
receiving, while at least a first portion of a program is being recorded by a storage device, a request associated with the program and associated with a user device;
[0021] The DVR 106 is operable to receive content from the television distribution system 104 and store the received content for subsequent presentation to the user 110. The DVR 106 is further operable to output the received and/or stored content for presentation by the presentation device 108. In at least one embodiment, the presentation device 108 is a display device (e.g., a television) configured to display content to a user 110. The DVR 106 may receive an audio/video stream in any format (e.g., analog or digital format), and store and output the audio/video stream for presentation by the presentation device 108. In at least one embodiment, the DVR 106 may be integrated with a television receiver, such as a satellite, cable, over-the-air, broadband or other type of television receiver that receives and demodulates television signals that are outputted for display on a display device (e.g., a television). As used herein, a television receiver or DVR may also be referred to as a set-top box, which is a television receiver that is located externally with respect to a display device. The DVR 106 may be further configured to output menus and other information that allow a user 110 to control the output of audio/video content by the DVR 106, view electronic programming guides (EPGs), set recording timers and the like. In some embodiments, the DVR 106 and the presentation device 108 may be integrated as a device combining the functionality of a display device and television receiver/DVR or the like.
Gratton 0021-0022, emphasis added
 

and based on the request: causing the first portion of the program to be sent from the storage device to the user device; and causing a second portion of the program recorded by the user device to be presented.  
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
Gratton 0030, 0044, emphasis added


In regarding to claim 17 Gratton teaches:
17. (Previously Presented) The method of claim 16, wherein the second portion of the program is at least partially recorded by the user device prior to the request being received.  
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
Gratton 0030, 0044, emphasis added


In regarding to claim 18 Gratton teaches:
18. (Previously Presented) The method of claim 16, further comprising: determining that a playback start point of the program is part of the second portion of the program recorded by the user device, wherein the causing the second portion of the program to be presented comprises causing the second portion of the program recorded by the user device to be presented starting at the playback start point.  
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
Gratton 0030, 0044, emphasis added



In regarding to claim 19 Gratton teaches:
19. (Previously Presented) The method of claim 16, further comprising: determining that a playback start point of the program is not part of the second portion of the program that is recorded by the user device, wherein the causing the second portion of the program to be presented is performed after the first portion of the program is sent to the user device. 
[0030] In another embodiment, data corresponding with the overlapping time period 210, or portions thereof, may be stored in an event file corresponding with one of the first program 202 and the second program 204. The data corresponding with the overlapping time period 210 may then be associated with the other event file such that the DVR 106 playbacks the entire content associated with the first timer 206 or the second timer 208 when an associated event is requested for playback by the user 110.
Gratton 0030, 0044, emphasis added

 

In regarding to claim 20 Gratton teaches:
20. (Previously Presented) The method of claim 16, further comprising: determining a gap in the second portion of the program recorded by the user device; and determining, based on the gap, the first portion of the program.
0044] In at least one embodiment, the user 110 provides input requesting to record programs in adjacent time slots. More particularly, the programs are broadcast on the same channel back-to-back on the programming schedule. The control logic 406 identifies a first timer associated with a first program on the channel. The control logic 406 also identifies a second timer associated with a second program on the channel. The first timer has a first beginning time and a first ending time and the second timer has a second beginning time and a second ending time. The second beginning time occurs temporally before the first ending time and the second ending time occurs temporally after the first ending time. 
Gratton 0030, 0044, emphasis added


Claims 26-29 list all similar elements of claims 16, 18-19 and 20. Therefore, the supporting rationale of the rejection to claims 16, 18-19 and 20 applies equally as well to claims 26-29.

Claims 31-34 list all similar elements of claims 16, 18-19 and 20. Therefore, the supporting rationale of the rejection to claims 16, 18-19 and 20 applies equally as well to claims 31-34.
Claims 40-43 list all similar elements of claims 16, 18-19 and 20. Therefore, the supporting rationale of the rejection to claims 16, 18-19 and 20 applies equally as well to claims 40-43.
Claims 45-48 list all similar elements of claims 16, 18-19 and 20. Therefore, the supporting rationale of the rejection to claims 16, 18-19 and 20 applies equally as well to claims 45-48.

Allowable Subject Matter
Claims 14, 30 and 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7, 21-25, 35-39 are allowed. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481